COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER OF CONTINUING ABATEMENT

Appellate case name:      Brodereck Hearne v. The State of Texas

Appellate case number:    01-12-00243-CR

Trial court case number: 1330405

Trial court:              230th District Court of Harris County

       On August 20, 2012, this case was abated so that the trial court could appoint appellate
counsel. The appointment was due in this Court by September 5, 2012. No appointment has
been received.
        We hereby direct the trial court to appoint appellate counsel for appellant in writing, and
direct that the written order appointing counsel be submitted to this Court in a supplemental
clerk’s record within 5 days of the date of this order.
        The appeal continues in abatement, treated as a closed case, and removed from this
Court’s active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record containing the trial court’s written order appointing counsel is filed
in this Court.
       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle


Date: September 25, 2012